Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03349-WJM-KMT


  HONEYWELL INTERNATIONAL INC.,
  a Delaware Corporation,
         Plaintiff,
  v.
  ELDER CONSTRUCTION, INC.,
  a Colorado Corporation.
         Defendant.


  ELDER CONSTRUCTION, INC.,
         Third-Party Plaintiff
  v.
  YOW ARCHITECTS P.C., a Colorado Professional Corporation,
         Third-Party Defendant



                                 THIRD-PARTY COMPLAINT


         Defendant and Third-Party Plaintiff Elder Construction, Inc. (“Elder”), by and through its

  counsel, Sweetbaum Sands Anderson PC, hereby submits its Third-Party Complaint against Yow

  Architects P.C. as follows:

                                        INTRODUCTION

         1.      Honeywell International Inc. (“Honeywell”) alleges design and construction

  defects at certain laboratories located at 303 S. Technology Ct., Broomfield, Colorado 80021 (the

  “Project”). Honeywell alleges that the Project as constructed does not meet the required



                                                 1
Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 2 of 8




  temperature and humidity specifications. Honeywell claims it has incurred damages as a result of

  the alleged defects.

         2.      Elder was the design-build contractor for the Project. Elder denies it can be held

  liable for design activities undertaken by design professionals for whom Elder cannot lawfully

  control or direct and whom Elder did not control or direct. Elder also denies liability for the alleged

  defects based upon denials of the allegations in Honeywell’s Complaint and the affirmative

  defenses pled by Elder in its Answer to Honeywell’s Complaint.

         3.      Elder contracted with YOW Architects, P.C. (“YOW”) to perform the design work

  for the Project. Elder denies liability for the defects and damages alleged by Honeywell, but, in

  the event Honeywell proves its claims, asserts these third-party claims against YOW because the

  allegations arise from defective services provided by YOW.

                             PARTIES, JURISDICTION AND VENUE

         4.      Elder is a Colorado corporation which, at all times material hereto, was authorized

  to transact business in Colorado.

         5.      Third-Party Defendant YOW is a Colorado professional corporation with a

  principal business address of 115 S. Weber Street, Suite 200, Colorado Springs, Colorado 80903.

         6.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

  because the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs, and

  the Plaintiff and Defendant are citizens of different States.

         7.      The Court has jurisdiction over these Third-Party claims pursuant to 28 U.S.C. §

  1367, and these Third-Party claims are otherwise properly asserted under Fed. R. Civ. P. 14(a) and

  paragraph 9(a) of the Scheduling Order [ECF 37] because the Third-Party Defendant is liable for



                                                    2
Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 3 of 8




  all or part of Plaintiff’s claims against Elder.

           8.     The conduct giving rise to this action occurred in Colorado. Venue is therefore

  proper in this district under 28 U.S.C. § 1391(a), (b).

                                     GENERAL ALLEGATIONS

           9.     Elder acted as the design-build contractor for the Project.

           10.    Elder contracted with Third-Party Defendant YOW to perform design services at

  the Project.

           11.    YOW was the architect of record for the Project.

           12.    At all times relevant to the issues herein, Honeywell was aware that Elder would

  not perform or direct any design services and Honeywell required the design services to be

  performed by YOW and other design professionals. Honeywell relied upon the design

  professionals to perform the design work at the project independent of any services performed by

  Elder.

           13.    The contract between Elder and YOW required YOW to provide design services to

  meet Honeywell’s requirements for the Project, including but not limited to architectural design,

  mechanical design, electrical design, and HVAC design.

           14.    On November 26, 2019, Honeywell filed its Complaint [ECF 1] in this action

  against Elder to recover damages for alleged design and construction defects at the Project.

  Plaintiff asserts claims of breach of contract, breach of express warranty, and professional

  negligence against Elder.




                                                     3
Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 4 of 8




         15.     Honeywell alleges the Project does not meet the requirements that the temperature

  in certain laboratories remain at 70° F with a deviation of no more than +/- 0.36 ° F and that the

  relative humidity in the three labs remain at 40% with a deviation of no more than +/- 5%.

         16.     Honeywell’s allegations arise in whole or in part from the design services provided

  by YOW and/or its consultants and subcontractors.

         17.     If Honeywell’s allegations against Elder are true and accurate, which Elder denies,

  YOW, as the subcontractor and design professional that performed the allegedly defective work,

  is liable to Elder for all or part of Honeywell’s claims against Elder.

         18.     Elder has complied with the requirements of C.R.S. §13-20-801, et seq., to

  commence this action against YOW. Elder mailed YOW a formal Notice of Claim via U.S.

  Certified Mail on December 27, 2019. Enclosed with the letter was the Notice of Claim that

  Honeywell had provided to Elder describing the alleged defects and Honeywell’s claimed repair

  costs. YOW did not request an inspection of the property or make an offer of repair.

                          FIRST THIRD-PARTY CLAIM FOR RELIEF
                                    Breach of Contract

         19.     Elder incorporates the foregoing paragraphs as if set forth fully herein.

         20.     YOW entered into a contract with Elder pursuant to which YOW agreed to provide

  design services to meet Honeywell’s requirements for the Project, including but not limited to

  architectural design, mechanical design, electrical design, and HVAC design.

         21.     To the extent the allegations asserted by the Honeywell against Elder are true,

  which Elder denies, YOW has breached its contractual obligations by failing to design the Project

  to meet Honeywell’s requirements.

         22.     Elder performed its obligations under the contract between Elder and YOW.


                                                    4
Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 5 of 8




         23.     As a result of YOW’s breach of its contractual duties, Elder has suffered damages

  to be determined at trial.

                         SECOND THIRD-PARTY CLAIM FOR RELIEF
                                       Negligence

         24.     Elder incorporates the foregoing paragraphs as if set forth fully herein.

         25.     YOW owed Elder a duty to use reasonable care in the performance of its design

  work, choice of consultants, supervision of its employees and consultants, coordination, and

  quality control of the services it provided to Elder.

         26.     The duties YOW owed to Elder are not found in any contract between Elder and

  YOW.

         27.     To the extent the allegations asserted by Honeywell against Elder are true, which

  Elder denies, YOW breached its duty of reasonable care owed to Elder.

         28.     As a direct and proximate result of YOW’s breach of its duty of care, Elder has

  suffered damages to be determined at trial.

         29.     Further, the natural and probable consequence of YOW’s breach of its duty of

  reasonable care to Elder when performing services concerning the Project was to embroil Elder in

  litigation with Honeywell concerning defective construction arising or resulting from that breach.

         30.     As a result of YOW’s breach of its duty of reasonable care, Elder has become

  obligated to defend against the allegations asserted by Honeywell, specifically concerning issues

  for which Elder may or will be held liable arising solely or partially arising from YOW’s work.

         31.     Elder has suffered damages, including but not limited to attorneys’ fees and costs

  incurred defending against the claims and allegations asserted by Honeywell and which arise from

  YOW’s breach of its duties.


                                                    5
Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 6 of 8




                         THIRD THIRD-PARTY CLAIM FOR RELIEF
                                  Professional Negligence

         32.     Elder incorporates the foregoing paragraphs as if set forth fully herein.

         33.     YOW, as a professional architect, owed Elder a duty to use reasonable care in a

  manner consistent with the knowledge and ability possessed by architects in good standing in the

  performance of design work it performed for the Project.

         34.     The duty described in Paragraph 33 is not found in any contract between Elder and

  YOW.

         35.     To the extent the allegations asserted by Honeywell against Elder are true, which

  Elder denies, YOW breached its duty to Elder to use reasonable care in a manner consistent with

  the knowledge and ability possessed by architects in good standing.

         36.     As a direct and proximate result of YOW’s breach of its professional duty, Elder

  has suffered damages to be determined at trial.

         37.     Further, the natural and probable consequence of YOW’s breach of its professional

  duty to Elder when performing services concerning the Project was to embroil Elder in litigation

  with Honeywell concerning defective design and construction arising or resulting from that breach.

         38.     As a result of YOW’s breach of its professional duty, Elder has become obligated

  to defend against allegations asserted by Honeywell, specifically concerning issues solely or

  partially arising from YOW’s work for which Elder may or will be held liable.

         39.     Elder has suffered damages, including but not limited to attorneys’ fees and costs

  incurred defending against the claims and allegations asserted by Honeywell and which arise from

  YOW’s breach of its professional duties.

                           FOURTH THIRD-PARTY CLAIM FOR RELIEF


                                                    6
Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 7 of 8




                                Contribution Pursuant to C.R.S. § 13-50.5-102

          40.     Elder incorporates the foregoing paragraphs as if set forth fully herein.

          41.     To the extent Elder is held liable to Honeywell for defects arising from the design

  services provided by YOW, which liability Elder denies, such liability would necessarily arise

  from joint and several liability on the part of Elder and YOW, because YOW is the entity that

  provided the design services that Honeywell alleges are defective.

          42.     To the extent Elder is held liable to Honeywell for defects arising from the design

  services provided by YOW, which liability Elder denies, YOW is responsible for all or part of the

  damages arising from any and all design defects because such damages arise from the negligence

  of YOW.

          43.     Pursuant to C.R.S. § 13-50.5-102, if Elder is found liable to Honeywell for damages

  arising from YOW’s negligence or professional negligence, Elder has a right to contribution from

  YOW for YOW’s pro rata share of such damages.



          WHEREFORE, Elder Construction, Inc. prays that the Court enter judgment in favor of Elder

  and against YOW Architects P.C. in an amount to be proven at trial, including but not limited to the

  portion of damages awarded against Elder in the claims by Honeywell arising from YOW’s conduct,

  Elder’s costs and attorney’s fees arising from its defense against the claims asserted by Elder, costs,

  fees, attorney’s fees, pre-judgment and post-judgment interest and all other relief permitted by contract

  or law as the Court determines is necessary and applicable under the circumstances.

                                            JURY DEMAND

                          Elder hereby demands a jury on all issues so triable.



                                                     7
Case 1:19-cv-03349-WJM-KMT Document 38 Filed 04/27/20 USDC Colorado Page 8 of 8




         Respectfully submitted on April 27, 2020.

                                             s/ Brad A. Ramming
                                             Brad A. Ramming
                                             Carin J. Ramirez
                                             Joshua D. McMahon
                                             Courtney K. Fischel
                                             SWEETBAUM SANDS ANDERSON PC
                                             1125 Seventeenth Street, Suite 2100
                                             Denver, Colorado 80202
                                             Phone Number: 303-296-3377
                                             Fax Number: 303-296-7343
                                             Email: bramming@sweetbaumsands.com
                                                     cramirez@sweetbaumsands.com
                                                     jmcmahon@sweetbaumsands.com
                                                     cfischel@sweetbaumsands.com
                                             Attorneys for Defendant




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on April 27, 2020, I electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
  such filing to all counsel of record:


   Stephen Bell, Esq.                                Peter J. Torcicollo, Esq.
   Dorsey & Whitney LLP                              Lisa Lombardo, Esq.
   1400 Wewatta Street, Suite 400                    Gibbons P.C.
   Denver, CO 80202-5549                             One Gateway Center
   bell.steve@dorsey.com                             Newark, NJ 07102
   Attorney for Plaintiff                            PTorcicollo@gibbonslaw.com
                                                     llombardo@gibbonslaw.com
                                                     Attorneys for Plaintiff

                                             s/ Lisa Esquibel
                                             Lisa Esquibel




                                                8
